Exhibit 10.7

 

LOGO [g33741exd1.jpg]

 

Notice of Grant of Stock Options

and Option Agreement

 

Autodesk, Inc.

ID: 94-2819853

111 MC INNIS PARKWAY

SAN RAFAEL, CA 94903

(415) 507-5000

 

--------------------------------------------------------------------------------

NAME

ADDRESS

  

Grant Number:

Plan:

  

xxxxxxx

CITY ST ZIP    ID:    xxxx

--------------------------------------------------------------------------------

 

You have been granted an option to purchase Common Stock of the Company, subject
to the terms and conditions in the 2006 Stock Plan and the 2006 Stock Option
Agreement, as follows:

 

Date of Grant:

      

Exercise Price Per Share:

   $                     

Total Number of Shares Granted:

      

Total Exercise Price:

   $  

Type of Option:

      

Expiration Date of Option:

      

 

Vesting Schedule: This Option may be exercised in whole or in part, in
accordance with the following:

 

Shares


--------------------------------------------------------------------------------

  Vest Date


--------------------------------------------------------------------------------

     

 

You and the Company agree that the options granted by this Notice are governed
by the terms and conditions of the 2006 Stock Plan and the 2006 Stock Option
Agreement, all of which are made a part of this document and may be accessed by
you through InfoSys. You acknowledge receipt of a copy of the 2006 Stock Option
Agreement and a copy of the 2006 Stock Plan, that you have read and are familiar
with the terms and provisions of each, and accept this option grant subject to
all of the terms and provisions contained in each document. By accepting below,
you agree to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the 2006
Stock Plan.



--------------------------------------------------------------------------------

Autodesk, Inc. LOGO [g33741exd2.jpg] Chairman of the Board, President and CEO



--------------------------------------------------------------------------------

AUTODESK, INC.

 

STOCK OPTION AGREEMENT

 

Autodesk, Inc., a Delaware corporation (the “Company”), has granted to the
optionee (the “Optionee”), named on the Notice of Grant of Stock Options (the
“Notice of Grant”) which is attached hereto an option to purchase that number of
shares of Common Stock (the “Shares”) set forth on the Notice of Grant at the
price set forth on the Notice of Grant and in all respects subject to the terms,
definitions and provisions of the Company’s stock option plan stated in the
Notice of Grant (as applicable, the “Plan”), which is incorporated herein by
reference. The terms defined in the Plan shall have the same defined meanings in
this Option Agreement.

 

1. Nature of Option. If designated in the Notice of Grant as an Incentive Stock
Option, this Option is intended to qualify as an Incentive Stock Option as
defined in Section 422 of the Code. Otherwise, this Option is a nonstatutory
stock option and will not qualify as an Incentive Stock Option.

 

2. Exercise of Option. This Option shall be exercisable during its term in
accordance with the provisions in Section 9 of the Plan as follows:

 

(i) Right to Exercise.

 

(a) Subject to subsections 2(i)(b) and (c) and Section 6 below, this Option
shall vest and become exercisable over the period and at the rate set forth on
the Notice of Grant.

 

(b) This Option may not be exercised for a fraction of a share.

 

(c) In the event of Optionee’s death, disability or other termination of
employment or other service relationship, the exercisability of the Option is
governed by Sections 4, 5, and 6 below.

 

(ii) Method of Exercise. This Option shall be exercisable by written or
electronic notice (as determined by the Administrator), which shall state the
election to exercise the Option, the number of Shares in respect of which the
Option is being exercised, and such other representations and agreements as to
the holders’ investment intent with respect to such shares of Common Stock as
may be required by the Company pursuant to the provisions of the Plan. Such
notice shall be properly completed and delivered in such manner as the
Administrator may determine (including electronically). Payment of the exercise
price may only be made in such manner as described in Section 3 below, and if
appropriate, shall accompany the written notice. This Option shall be deemed to
be exercised upon receipt by the Company (or its designated representative) of
the exercise notice and completion of payment of the exercise price.

 

No Shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise shall comply with all relevant provisions of law and
the requirements of any stock exchange upon which the Shares may be listed.



--------------------------------------------------------------------------------

3. Method of Payment. Payment of the exercise price shall be by (i) cash, (ii)
check, (iii) surrender of other shares of Common Stock of the Company, which
either have been vested and owned by the Optionee for more than six months on
the date of surrender or were not acquired, directly or indirectly, from the
Company, and in either case have a fair market value on the date of surrender
equal to the exercise price of the Shares as to which the Option is being
exercised or (iv) delivery of a properly executed exercise notice together with
irrevocable instructions to an agent of the Company to sell the Shares and
promptly deliver to the Company that portion of the sale proceeds required to
pay the exercise price (and any applicable withholding taxes).

 

4. Termination of Status as an Employee. If Optionee ceases to serve as an
Employee or, if this Option is a Nonstatutory Stock Option granted under the
Company’s 2006 Stock Plan, Consultant, he or she may, but only within three (3)
months after the date of such cessation (but in no event later than the
expiration date of the Option as set forth in the Notice of Grant), exercise
this Option to the extent that he or she was entitled to exercise it at the date
of such cessation. To the extent that he or she was not entitled to exercise
this Option as the date of such cessation, or if he or she does not exercise
this Option within the time specified herein, the Option shall terminate.

 

5. Disability of Optionee. Notwithstanding the provisions of Section 4 above, if
Optionee ceases to serve as an Employee or, if this Option is a Nonstatutory
Stock Option granted under the Company’s 2006 Stock Plan, Consultant as a result
of his or her total and permanent disability (as defined in Section 22(e)(3) of
the Code), he or she may, but only within twelve (12) months from the date of
such cessation (but in no event later than the expiration date of the Option as
set forth in the Notice of Grant), exercise his or her Option to the extent he
or she was entitled to exercise it at the date of such cessation. To the extent
that he or she was not entitled to exercise this Option at the date of
cessation, or if he or she does not exercise such Option within the time
specified herein, the Option shall terminate.

 

6. Death of Optionee. In the event of the death of Optionee during the term of
this Option and while an Employee or, if this Option is a Nonstatutory Stock
Option granted under the Company’s 2006 Stock Plan, Consultant, the Option shall
become fully exercisable, including as to Shares for which it would not
otherwise by exercisable and may be exercised, at any time within twelve (12)
months following the date of death (but in no event later than the expiration
date of the Option as set forth in the Notice of Grant), by Optionee’s estate or
by a person who acquired the right to exercise the Option by bequest or
inheritance.

 

7. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by the Optionee. The terms of
this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of the Optionee.

 

8. Term of Option. This Option may be exercised only within the term set out on
the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Option.

 

9. Tax Consequences.

 

Some of the U.S. federal tax consequences relating to this Option, as of the
date of this Option, are set forth below. THIS SUMMARY RELATES TO U.S. TAX
CONSEQUENCES ONLY AND IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO CHANGE. THE OPTIONEE SHOULD CONSULT A TAX ADVISER
BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.



--------------------------------------------------------------------------------

(i) Exercising the Option.

 

(a) Nonstatutory Stock Option. The Optionee may incur regular federal income tax
liability upon exercise of a NSO. The Optionee will be treated as having
received compensation income (taxable at ordinary income tax rates) equal to the
excess, if any, of the Fair Market Value of the Exercised Shares on the date of
exercise over their aggregate Exercise Price. If the Optionee is an Employee or
a former Employee, the Company will be required to withhold from his or her
compensation or collect from Optionee and pay to the applicable taxing
authorities an amount in cash equal to a percentage of this compensation income
at the time of exercise, and may refuse to honor the exercise and refuse to
deliver Shares if such withholding amounts are not delivered at the time of
exercise.

 

(b) Incentive Stock Option. If this Option qualifies as an ISO, the Optionee
will have no regular federal income tax liability upon its exercise, although
the excess, if any, of the Fair Market Value of the Exercised Shares on the date
of exercise over their aggregate Exercise Price will be treated as an adjustment
to alternative minimum taxable income for federal tax purposes and may subject
the Optionee to alternative minimum tax in the year of exercise. In the event
that the Optionee ceases to be an Employee but remains a Service Provider, any
Incentive Stock Option of the Optionee that remains unexercised shall cease to
qualify as an Incentive Stock Option and will be treated for tax purposes as a
Nonstatutory Stock Option on the date three (3) months and one (1) day following
such change of status.

 

(ii) Disposition of Shares.

 

(a) NSO. If the Optionee holds NSO Shares for at least one year, any gain
realized on disposition of the Shares will be treated as long-term capital gain
for federal income tax purposes.

 

(b) ISO. If the Optionee holds ISO Shares for at least one year after exercise
and two years after the grant date, any gain realized on disposition of the
Shares will be treated as long-term capital gain for federal income tax
purposes. If the Optionee disposes of ISO Shares within one year after exercise
or two years after the grant date, any gain realized on such disposition will be
treated as compensation income (taxable at ordinary income rates) to the extent
of the excess, if any, of the lesser of (A) the difference between the Fair
Market Value of the Shares acquired on the date of exercise and the aggregate
Exercise Price, or (B) the difference between the sale price of such Shares and
the aggregate Exercise Price. Any additional gain will be taxed as capital gain,
short-term or long-term depending on the period that the ISO Shares were held.

 

(iii) Notice of Disqualifying Disposition of ISO Shares. If the Optionee sells
or otherwise disposes of any of the Shares acquired pursuant to an ISO on or
before the later of (i) two years after the grant date, or (ii) one year after
the exercise date, the Optionee shall immediately notify the Company in writing
of such disposition. The Optionee agrees that he or she may be subject to income
tax withholding by the Company on the compensation income recognized from such
early disposition of ISO Shares by payment in cash or out of the current
earnings paid to the Optionee.

 

(iv) Withholding Taxes. Optionee agrees to make appropriate arrangements with
the Company (or the Parent or Subsidiary employing or retaining Optionee) for
the satisfaction of all Federal, state, and local income and employment tax
withholding requirements applicable to the Option exercise. Optionee
acknowledges and agrees that the Company may refuse to honor the exercise and
refuse to deliver Shares if such withholding amounts are not delivered at the
time of exercise.

 

(v) Notice of Disqualifying Disposition of Incentive Stock Option Shares. If the
Option granted to Optionee herein is an Incentive Stock Option, and if Optionee
sells or otherwise disposes of any of



--------------------------------------------------------------------------------

the Shares acquired pursuant to the Incentive Stock Option on or before the
later of (1) the date two years after its date of grant (as provided in the
Notice of Grant), or (2) the date one year after the date of exercise, the
Optionee shall immediately notify the Company in writing of such disposition.
Optionee agrees that Optionee may be subject to income tax withholding by the
Company on the compensation income recognized by the Optionee.

 

10. Entire Agreement; Governing Law. The Plan, this Option Agreement and the
Notice of Grant constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and Optionee with respect to the subject matter
hereof, and may not modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee. This Option Agreement is
governed by California law except for that body of law pertaining to conflict of
laws.

 

11. No Guarantee of Employment. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING SERVICE AS AN EMPLOYEE OR, IF THIS OPTION WAS A NONSTATUTORY STOCK
OPTION GRANTED UNDER THE COMPANY’S 2006 STOCK PLAN, CONSULTANT AT THE WILL OF
THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN OPTION OR
PURCHASING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
SERVICE ENGAGEMENT FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL
NOT INTERFERE WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE
OPTIONEE’S SERVICE RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE.



--------------------------------------------------------------------------------

AUTODESK, INC.

 

STOCK OPTION AGREEMENT

 

Version: Cashless Exercise

 

Autodesk, Inc., a Delaware corporation (the “Company”), has granted to the
optionee (the “Optionee”), named on the Notice of Grant of Stock Options (the
“Notice of Grant”), which is attached hereto, an option to purchase that number
of shares of Common Stock (the “Shares”) set forth on the Notice of Grant at the
price set forth on the Notice of Grant and in all respects subject to the terms,
definitions and provisions of the Company’s stock option plan stated in the
Notice of Grant (as applicable, the “Plan”), which is incorporated herein by
reference. The terms defined in the Plan shall have the same defined meanings in
this Option Agreement.

 

1. Nature of Option. If designated in the Notice of Grant as an Incentive Stock
Option, this Option is intended to qualify as an Incentive Stock Option as
defined in Section 422 of the Code. Otherwise, this Option is a nonstatutory
stock option and will not qualify as an Incentive Stock Option.

 

2. Exercise of Option. This Option shall be exercisable during its term in
accordance with the provisions in Section 9 of the Plan as follows:

 

(i) Right to Exercise.

 

(a) Subject to subsections 2(i)(b) and (c) and Section 6 below, this Option
shall vest and become exercisable over the period and at the rate set forth on
the Notice of Grant.

 

(b) This Option may not be exercised for a fraction of a share.

 

(c) In the event of Optionee’s death, disability or other termination of
employment or other service relationship, the exercisability of the Option is
governed by Sections 4, 5, and 6 below.

 

(ii) Method of Exercise. This Option shall be exercisable by written or
electronic notice (as determined by the Administrator), which shall state the
election to exercise the Option, the number of Shares in respect of which the
Option is being exercised, and such other representations and agreements as to
the holder’s investment intent with respect to such shares of Common Stock as
may be required by the Company pursuant to the provisions of the Plan. Such
notice shall be properly completed and delivered in such manner as the
Administrator may determine (including electronically). Payment of the exercise
price may only be made in such manner as described in paragraph 4 below. This
Option shall be deemed to be exercised upon receipt by the Company (or its
designated representative) of the exercise notice and completion of payment of
the exercise price.

 

In connection with the payment procedure described in paragraph 4 below,
Optionee will be required to sell all of the Shares Optionee elects to exercise
and will not be permitted to retain any of the exercised Shares.

 

No Shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise shall comply with all relevant provisions of law and
the requirements of any stock exchange upon which the Shares may be listed.

 

3. Method of Payment. Payment of the exercise price shall be made by delivery
(including electronic delivery) of a properly completed exercise notice together
with irrevocable instructions to an agent of the Company to sell all of the
Shares pursuant to which the Option is being exercised and promptly deliver to
the Company that portion of the sale proceeds required to pay the exercise price
(and any applicable withholding taxes).

 

4. Termination of Status as an Employee. If Optionee ceases to serve as an
Employee or, if this Option is a Nonstatutory Stock Option granted under the
Company’s 2006 Stock Plan, Consultant, he or she may, but only within three (3)
months after the date he or she ceases to be an Employee or Consultant (but in
no event later than the expiration date of the Option as set forth in the Notice
of Grant), exercise this Option to the extent that he or she was entitled to
exercise it at the date of such cessation. To the extent that Optionee was not
entitled to exercise this Option as the date of such cessation, or if Optionee
does not exercise this Option within the time specified herein, the Option shall
terminate.



--------------------------------------------------------------------------------

5. Disability of Optionee. Notwithstanding the provisions of Section 4 above, if
Optionee ceases to be an Employee or, if this Option is a Nonstatutory Stock
Option granted under the Company’s 2006 Stock Plan, Consultant as a result of
Optionee’s total and permanent disability (as defined in Section 22(e)(3) of the
Code), he or she may, but only within twelve (12) months from the date of
cessation as an Employee or Consultant (but in no event later than the
expiration date of the Option as set forth in the Notice of Grant), exercise his
or her Option to the extent he or she was entitled to exercise it at the date of
such cessation. To the extent that Optionee was not entitled to exercise the
Option on the date of cessation, or if he or she does not exercise such Option
within the time specified herein, the Option shall terminate.

 

6. Death of Optionee. Notwithstanding the provisions of Section 4 above, in the
event of the death of Optionee during the term of this Option and while Optionee
is an Employee or, if this Option is a Nonstatutory Stock Option granted under
the Company’s 2006 Stock Plan, Consultant, the Option shall become fully
exercisable, including as to Shares for which it would not otherwise be
exercisable and may be exercised at any time within twelve (12) months following
the date of death (but in no event later than the expiration date of the Option
as set forth in the Notice of Grant) by Optionee’s estate or by a person who
acquired the right to exercise the Option by bequest or inheritance. To the
extent that the Option is not exercised within the time specified herein, the
Option shall terminate.

 

7. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by the Optionee. The terms of
this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of the Optionee.

 

8. Term of Option. This Option may be exercised only within the term set out on
the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Option.

 

9. Tax Consequences.

 

Some of the U.S. federal tax consequences relating to this Option, as of the
date of this Option, are set forth below. THIS SUMMARY RELATES TO U.S. TAX
CONSEQUENCES ONLY AND IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO CHANGE. THE OPTIONEE SHOULD CONSULT A TAX ADVISER
BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

 

(i) Exercising the Option.

 

(a) Nonstatutory Stock Option. The Optionee may incur regular federal income tax
liability upon exercise of a NSO. The Optionee will be treated as having
received compensation income (taxable at ordinary income tax rates) equal to the
excess, if any, of the Fair Market Value of the Exercised Shares on the date of
exercise over their aggregate Exercise Price. If the Optionee is an Employee or
a former Employee, the Company will be required to withhold from his or her
compensation or collect from Optionee and pay to the applicable taxing
authorities an amount in cash equal to a percentage of this compensation income
at the time of exercise, and may refuse to honor the exercise and refuse to
deliver Shares if such withholding amounts are not delivered at the time of
exercise.

 

(b) Incentive Stock Option. If this Option qualifies as an ISO, the Optionee
will have no regular federal income tax liability upon its exercise, although
the excess, if any, of the Fair Market Value of the Exercised Shares on the date
of exercise over their aggregate Exercise Price will be treated as an adjustment
to alternative minimum taxable income for federal tax purposes and may subject
the Optionee to alternative minimum tax in the year of exercise. In the event
that the Optionee ceases to be an Employee but remains a Service Provider, any
Incentive Stock Option of the Optionee that remains unexercised shall cease to
qualify as an Incentive Stock Option and will be treated for tax purposes as a
Nonstatutory Stock Option on the date three (3) months and one (1) day following
such change of status.

 

(ii) Disposition of Shares.

 

(a) NSO. If the Optionee holds NSO Shares for at least one year, any gain
realized on disposition of the Shares will be treated as long-term capital gain
for federal income tax purposes.

 

(b) ISO. If the Optionee holds ISO Shares for at least one year after exercise
and two years after the grant date, any gain realized on disposition of the
Shares will be treated as long-term capital gain for federal income tax
purposes. If the Optionee disposes of ISO Shares within one year after exercise
or two years after



--------------------------------------------------------------------------------

the grant date, any gain realized on such disposition will be treated as
compensation income (taxable at ordinary income rates) to the extent of the
excess, if any, of the lesser of (A) the difference between the Fair Market
Value of the Shares acquired on the date of exercise and the aggregate Exercise
Price, or (B) the difference between the sale price of such Shares and the
aggregate Exercise Price. Any additional gain will be taxed as capital gain,
short-term or long-term depending on the period that the ISO Shares were held.

 

(iii) Notice of Disqualifying Disposition of ISO Shares. If the Optionee sells
or otherwise disposes of any of the Shares acquired pursuant to an ISO on or
before the later of (i) two years after the grant date, or (ii) one year after
the exercise date, the Optionee shall immediately notify the Company in writing
of such disposition. The Optionee agrees that he or she may be subject to income
tax withholding by the Company on the compensation income recognized from such
early disposition of ISO Shares by payment in cash or out of the current
earnings paid to the Optionee.

 

(iv) Withholding. Optionee agrees to make appropriate arrangements with the
Company (or the Parent or Subsidiary employing or retaining Optionee) for the
satisfaction of all Federal, state, local and foreign income and employment tax
withholding requirements as well as social security charges applicable to the
Option exercise or the disposition of any Shares acquired upon exercise. In this
regard, Optionee authorizes the Company (and/or the Parent or Subsidiary
employing or retaining Optionee) to withhold all applicable taxes legally
payable by Optionee from the Optionee’s wages or other cash compensation paid to
Optionee by the Company (and/or the Parent or Subsidiary employing or retaining
Optionee) or from proceeds from the sale of Shares acquired upon exercise of the
Option in an amount sufficient to cover such tax obligations. Optionee
acknowledges and agrees that the Company may refuse to honor the exercise and
refuse to deliver Shares if such withholding amounts are not delivered at the
time of exercise.

 

10. Entire Agreement; Governing Law. The Plan, this Option Agreement and the
Notice of Grant constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and Optionee with respect to the subject matter
hereof, and may not modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee. This Option Agreement is
governed by California law except for that body of law pertaining to conflict of
laws.

 

11. NO GUARANTEE OF SERVICE. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING
OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING
SERVICE AS AN EMPLOYEE OR, IF THIS OPTION IS A NONSTATUTORY STOCK OPTION GRANTED
UNDER THE COMPANY’S 2006 STOCK PLAN, CONSULTANT AT THE WILL OF THE COMPANY (AND
NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES
HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS OPTION AGREEMENT,
THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH
HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED SERVICE
ENGAGEMENT FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S
SERVICE RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE.